UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-11096 CRI HOTEL INCOME PARTNERS, L.P. (Exact Name of Issuer as Specified in its Charter) Delaware 52-1500621 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CRI HOTEL INCOME PARTNERS, L.P. 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 1A. Risk Factors I-2 Item 2. Properties I-4 Item 3. Legal Proceedings I-4 Item 4. Submission of Matters to a Vote of Security Holders I-4 PART II Item 5. Market for the Registrant’s Beneficial Assignee Certificates and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations II-2 Item 8. Financial Statements II-8 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-8 Item 9A. Controls and Procedures II-9 Item 9B. Other Information II-10 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-1 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-4 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1.BUSINESS Development and Description of Business CRI Hotel Income Partners, L.P. (the “Partnership”) is a limited partnership formed under the Delaware Revised Uniform Limited Partnership Act as of September 23, 1986 and will continue until December 31, 2016, unless dissolved earlier in accordance with the Partnership Agreement.The Partnership was formed for the purpose of investing in hotels and a leasehold interest in land improved with a hotel that was acquired from Days Inns of America, Inc.The Partnership's primary objectives continue to be cash flow growth and capital appreciation.However, the attainment of these objectives is principally dependent on the hotels' operations.The Partnership entered into management contracts with Oak Hotels, Inc., and the hotels are operated under the franchise name of Days Inns. The General Partner of the Partnership is CRICO Hotel Associates I, L.P. (“CRICO Associates” or the “General Partner”), a Delaware limited partnership, the general partner of which is C.R.I., Inc. (“CRI”), a Delaware corporation.The General Partner has authority in the overall management and control of the Partnership. On November 9, 2010, CRI Hotel Income of Minnesota, LLC (CRI Hotel of Minnesota), was formed for the purpose of creating a single purpose entity to own the University hotel for refinancing purposes with Franklin National Bank ofMinneapolis (Franklin Bank). CRI Hotel of Minnesota is a wholly-owned subsidiary of CRI Hotel Income Partners, L.P and accordingly will at times hereinafter be referred to with the Partnership as the Partnership. The Registration Statement of the Partnership was declared effective by the Securities and Exchange Commission (SEC) on April 17, 1987, and a prospectus of the same date was printed.The Partnership registered a total of 6,000,000 Beneficial Assignee Certificates (BACs), at $25 per BAC, with the SEC.BACs represent beneficial assignments of the limited partner interests held by CRICO Hotel Fund.BACs were to be offered in series, with Series A having a minimum of 196,000 BACs, or $4,900,000, and a maximum of 2,344,000 BACs, or $58,600,000.The Partnership terminated the Series A offering on March 31, 1988 with 868,662 BACs, or gross proceeds of $21,716,550, and does not intend to offer another series. The number of BACs sold, along with debt instruments issued by the Partnership, generated sufficient proceeds to purchase five hotels and one leasehold interest.As of December 31, 2011, the Partnership remained invested in four hotels and one leasehold interest, as discussed below. Employees The Partnership has no employees. Services are performed by CRI, the general partner of the General Partner, and agents retained by it.See the notes to the consolidated financial statements for additional information concerning these services. I-1 PART I ITEM 1A.RISK FACTORS The Partnership’s business is subject to various risks that could have a negative effect on the Partnership’s results from operations and its financial condition.These risks could cause results to differ materially from those expressed in forward-looking statements made by the Partnership, including those contained in the Managements’ Discussion and Analysis and the footnotes to the consolidated financial statements appearing in the Partnership’s 2011 Annual Report contained herein.These forward-looking statements are based on current expectations and, except as required by law, we assume no obligation to update this information.The following risk factors are not the only risk factors facing our Partnership.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business.Our business, financial condition and results of operations could be seriously harmed if any of the events underlying any of these risks or uncertainties actually occurs. The lodging industry is highly competitive.The Partnership’s hotels compete with other hotels and its ability to compete successfully depends on its ability to offer business and leisure travelers lodging products and services that are perceived to be of equal of better quality and value than those offered by its competitors. The Partnership is subject to a range of operating risks common to the hotel industry.These operating risks include, but are not limited to: 1) the availability of and demand for hotel rooms in the markets where we operate; 2) changes in general economic conditions, including the severity and duration of downturns in the United States, Europe and global economies; 3) decreases in the demand for transient rooms and related lodging services, including a reduction in business travel as a result of general economic conditions; 4) increases in energy costs, airline fares and other expenses related to travel, which may negatively affect traveling; and 5) the impact of war and terrorist activity (including threats of terrorist activity) and other matters that influence and/or limit travel, such as travelers’ fears of contagious diseases; 6) the occurrence of natural disasters, such as hurricanes: 7) taxes and government regulations that influence or determine wages, and the cost of goods and services the Partnership uses to operate its hotels; 8) the availability and cost of capital needed by the Partnership to fund capital improvements of the hotels; and 9) failure to maintain the integrity of our computerized systems with regards to internal and customer data, including credit card information. Certain risks, described below, pose more significant threats to the Partnership’s future results and financial condition, because of the particular businesses the Partnership is involved in and the markets in which we operate. The Recent Recession in the Lodging Industry and the Global Economy Generally Will Continue to Impact Our Financial Results and Growth. The recent economic recession and continued economic uncertainty have had a negative impact on the lodging industry. Substantial increases in air and ground travel costs and decreases in airline capacity have reduced demand for our hotel rooms. Accordingly, our financial results have been impacted by the economic recession and both our future financial results and growth could be further harmed if recovery from the economic recession slows or the economic recession becomes worse. I-2 PART I ITEM 1A.RISK FACTORS Unexpected capital expenditures could adversely affect our cash flow. Hotels require ongoing renovations and other capital improvements, including periodic replacement or refurbishment of furniture, fixtures and equipment. If capital expenditures exceed expectations, there can be no assurance that sufficient sources of financing will be available to fund such expenditures. Because the Partnership’s hotels are located in only three markets, a decline in market conditions in any of these markets could have an adverse impact on the Partnership’s results from operations.A major portion of the Partnership’s revenues and income is derived from its owned and leased hotels. The four hotels and the leasehold interest the Partnership operated at the end of 2011 are located in Clearwater, Florida, Scottsdale, Arizona and the Minneapolis, Minnesota metropolitan area. The Partnership’s future results are heavily dependent on the market conditions and the supply of and demand for hotel rooms in these specific markets. Hurricanes and other natural disasters can damage our properties and affect our results from operations.One of the Partnership’s five hotels operating at the end of 2011 is located in Clearwater, Florida.This area is prone to hurricanes, and the Partnership’s financial condition will be affected if its hotel suffers damage from hurricanes, as well as from the loss of business due to hurricane activity in these areas.As a result of the high cost of insurance for these catastrophic risks, damage to hotels and loss of income may only be partially covered by insurance, since the insurance policy has significant deductibles, and certain caps on coverage for windstorm and flood. Liability for environmental matters could adversely affect our financial condition.As an owner of real property, we are subject to various federal, state and local laws and regulations relating to the protection of the environment that may require a current or previous owner of real estate to investigate and clean-up hazardous or toxic substances at a property. These laws often impose such liability without regard to whether the owner knew of or caused the presence of the contaminants, and liability is not limited under the enactments and could exceed the value of the property and/or the aggregate assets of the owner. Persons who arrange for the disposal or treatment facility, whether or not such facility is owned or operated by the person may be liable for the costs of removal or remediation of such substance released into the environment at the disposal or treatment facility. Even if more than one person were responsible for the contamination, each person covered by the environmental laws may be held responsible for the entire amount of clean-up costs incurred. Environmental laws also govern the presence, maintenance and removal of asbestos-containing materials. These laws impose liability for release of asbestos-containing materials into the air and third parties may seek recovery from owners or operators of real properties for personal injury associated with asbestos-containing materials. In connection with ownership (direct or indirect) of our hotels, we may be considered an owner or operator of properties with asbestos-containing materials. Having arranged for the disposal or treatment of contaminants, we may be potentially liable for removal, remediation and other costs, including governmental fines and injuries to persons and property. Please refer to the discussion regarding Environmental Matters contained in this Annual Report. I-3 PART I ITEM 2.PROPERTIES A schedule of the hotels and the leasehold interest owned by the Partnership as of December 31, 2011, follows. NAME AND LOCATION NO. OF ROOMS DATE ACQUIRED PURCHASE PRICE Clearwater Days Inn Clearwater, Florida 04/01/88 Minneapolis Days Inn (University Hotel) Minneapolis, Minnesota 11/01/87 Plymouth Days Inn Plymouth, Minnesota 12/30/87 Roseville Days Inn Roseville, Minnesota 03/01/88 Scottsdale Days Inn Scottsdale, Arizona (leasehold interest) 07/01/88 See Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations – Financing, for information concerning the mortgage financing of the first four hotels listed above. ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which the Partnership is a party. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. I-4 PART II ITEM 5.
